Stephens, P. J.
1. A notice from an insurer to an insured under a policy of insurance, such as a policy insuring against damage from storms, that the premium rate on the policy has been raised, and a demand on the insured to pay a higher premium on the policy, is not a notice by the insurer to the insured of the insurer’s cancellation of the policy under a provision of the policy that it may be canceled by the insurer upon notice to the insured of such cancellation. In a suit to recover for a loss under the policy, instituted by the insured against the insurer, in which the defendant denied liability and specially pleaded that before the occurrence of the loss the policy had been canceled by agreement between the parties thereto and was therefore of no force and effect, where there was evidence that the plaintiff had not requested or agreed to a cancellation of the policy and there was no evidence that the defendant had given to the plaintiff any notice of cancellation under the terms of the policy, the inference was authorized that the policy had not been canceled.
2. The evidence was sufficient to authorize the inference that the property covered by the insurance policy belonged to the insuredj and that no person other than the insured had any right, title, or interest in the property, unless it was a creditor of the insured for whose benefit the policy was issued, and to whom, as a person entitled to possession of the policy, the defendant had delivered the policy, and that the. insurer at the time had knowledge of whatever right, title, and interest in the property may have been in the creditor, and therefore had waived the provision in the policy that the policy, unless otherwise provided for by agreement or by indorsement on the policy or addition to it, shall be void if the interest of the insured be other than unconditional and sole ownership.
3. The evidence authorized the verdict found for the plaintiff, and no error apjiears. Judgment affirmed.

Sutton and Pellón, JJ., concur.